DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6, 12, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “corresponds in position” in line 25 renders the claim indefinite because it is unclear what “position” is referring to. 
Claim 6 recites “corresponds in position” in line 22 renders the claim indefinite because it is unclear what “position” is referring to. 
Claim 12 recites “corresponding in position” in line 4 renders the claim indefinite because it is unclear what “position” is referring to. 
Claim 15 recites “corresponding in position” in line 1 renders the claim indefinite because it is unclear what “position” is referring to. 
Claim 17 recites “correspond in position” in line 17 renders the claim indefinite because it is unclear what “position” is referring to. 
Claim 19 recites “correspond in position” in line 18 renders the claim indefinite because it is unclear what “position” is referring to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonio et al. (US20170290533A1; hereinafter known as “Antonio”). 
	Regarding claim 1, Antonio teaches a physiological signal monitoring device adapted for monitoring at least one physiological parameter of a host (See Antonio [0270], abstract, and Figure 1A and 1B), comprising: 	a biosensor (See Antonio Figure 1A 100) adapted to be partially inserted underneath a skin surface of the host (See Antonio Figure 1B and see [0292], sensor adheres to the patients skin) for measuring and sending a physiological signal corresponding to physiological parameter (See Antonio para [0293-0294], sensor monitor blood glucose levels in a diabetic patient); and 
	a transmitter (See Antonio Figure 9 and see [0321-0323]) coupled to said biosensor (See Antonio Figure 8, and [0320] the biosensor attached to the transmitter assembly) in a direction of a first axis (See Antonio Figure 8 arrows pointing against each other correspond to direction (a, b, c facing e)), and including 
	a bottom casing (See Antonio Figure 9-11C, and [0323], transmitter cap 908) that has at least one first stepped section (See Antonio Figure 9 922, cap subassembly and [0323]), a second stepped section (See Antonio Figure 9 918, a substrate portion and [0323]), and a riser section (See Antonio Figure 9 and 11B) interconnecting said first stepped section and said second stepped section (See Antonio para [0323] accommodate various components including fastening devices or materials), said first stepped section and said second stepped section being spaced apart from each other in the direction of the first axis (See Antonio Figure 9 and Figure 8), 
	a top casing (See Antonio Figure 9 transmitter shell 907 and see [0323]) that seals said bottom casing and that cooperates with said bottom casing to define an inner space therebetween (See Antonio Figure 9 907 sits on top of the bottom casing 908 and Figure 11C for the space in between), 
	a circuit board (See Antonio Figure 9 918 and see [0323], PCB board) that is located in said inner space (See Antonio Figure 9, is inner space of the shell subassembly), that at least abuts against said second stepped section, and that extends toward said first stepped section (See Antonio Figure 9 and [0323], located in 918 the second stepped section which is contact via 928 with the first stepped section 922), 
	a processing unit that is disposed on said circuit board (See Antonio Figure 9 and [0323], PCB processor has various electronic components) and that corresponds in position to said first stepped section for processing the physiological signal (See Antonio Figure 9 the circuit board is near the first stepped section once assembly is made, and see [0323-0325]),
	a battery that is located in said inner space and that is electrically coupled to said circuit board (See Antonio Figure 9, the battery 914 and see [0323-0324], battery provides power to electronic PCB), said battery corresponding in position to said first stepped section (See Antonio Figure 9, and [0323], the battery is near the first stepped section once assembly is made), and being configured not to overlap said processing unit in the direction of the first axis so as to reduce a thickness of said transmitter in the direction of the first axis (See Antonio [0274], Figure 9 918 and 914 do not overlap reducing “bulkiness”), and 
	a connecting port (See Antonio Figure 13 elastomeric connector 1332 also semi circular hole in the middle of 912 in Figure 9) that is disposed on said second stepped section and that permits said biosensor to be coupled to said circuit board for sending the physiological signal to said processing unit (See Antonio Figure 9 and Figure 13 and [0331-0333] the sensor and transmitter connected via elastomeric connecter ensuring the electrical connection). 	Regarding claim 2, Antonio teaches wherein said first stepped section (See Antonio Figure 9 922, cap subassembly and [0323]) of said bottom casing (See Antonio Figure 9-11C, and [0323], transmitter cap 908) of said transmitter is distal from said top casing in the direction of the first axis (See Antonio Figure 9 transmitter shell 907 and see [0323], 907 placed on top of 908), and said second stepped section of said bottom casing (See Antonio Figure 9 918, a substrate portion and [0323]) is proximate to said top casing in the direction of the first axis (See Antonio Figure 9). 	Regarding claim 3, Antonio teaches wherein said connecting port of said transmitter protrudes out from a bottom surface (See Antonio Figure 9-11C and see [0323] and [0332], the contacts (928,932,928) protrude from 908 ) of said second stepped section in the direction of the first axis, and is configured not to protrude out from a bottom surface of said first stepped section (See Antonio Figure 9-11C and see [0323] and [0332], the contacts (928,932,928) protrude from 908 which is the bottom casing).	Regarding claim 4, Antonio teaches wherein said connecting port has a socket that opens downwardly in the direction of the first axis and that is for said biosensor to be removably inserted thereinto (See Antonio Figure 13 elastomeric connector 1332 also circular hole in the middle in Figure 9), and a plurality of mounting grooves that are formed in a top surface of said second stepped section and laterally communicated with said socket (See Figure 11B, plurality of grooves 1128b), each of said mounting grooves receiving a conductive member therein, each of said conductive members being in contact with said circuit board at a top end thereof and in contact with said biosensor at a lateral end thereof (See Antonio Figure 11B and 21, alternating conductive and nonconductive layers, contact with PCB Figure 9 918)	Regarding claim 5, Antonio teaches wherein said circuit board is located above said socket of said connecting port (See Antonio Figure 9 the PCB 918 above the semicircular hole of 912), and is located between said biosensor and said top casing (See Antonio Figure 9 918 between the top and bottom).	Regarding claim 6, Antonio teaches wherein a bottom portion of said bottom casing of said transmitter that corresponds in position to said second stepped section (See Antonio Figure 9-11C, and [0323], transmitter cap 908, and see 918 goes onto 908) is formed with a first recess for receiving said biosensor therein, a depth of said first recess in the direction of the first axis being no greater than a distance between a top surface of said second stepped section and a bottom surface of said first stepped section in the direction of the first axis (See Antonio Figure 8, and [0320], the sensor transmitter assembly is sealed to improve water tightness and adapted to receive portion of transmitter assembly).	Regarding claim 7, Antonio teaches further comprising a base that is for said biosensor to be mounted thereto and that is adapted to be adhered to the skin surface of the host (See Figure 1A and 1B), said transmitter being disposed on said base along the first axis (See Antonio sensor transmitter disposed along the base 819), said transmitter further having a first engaging structure for engaging said base (See Antonio Figure 8 radial seal 823), said first engaging structure being configured between a bottom surface (See Antonio Figure 8 crush seal 822) of said second stepped section of said bottom casing and a bottom surface of said first stepped section in the direction of the first axis (See Antonio Figure 8 crush seal 823, can be more the one seal).	Regarding claim 8, Antonio teaches wherein a thickness of said transmitter in the direction of the first axis is less than 4 millimeters (See Antonio [0274], significant size reduction obvious design choice). 	Regarding claim 9, Antonio teaches further comprising a base (See Antonio Figure 2A base 219) that is for said biosensor to be mounted thereto and that is adapted to be adhered to the skin surface of the host (See Antonio Figure 1A and 1B, the biosensor 100 mounted onto a patch 102 which adheres to the skins surface), said base including a base wall (See Antonio Figure 2A base 219 and base wall 222 and 224), said transmitter being disposed on a top surface of said base wall in the direction of the first axis (See Antonio Figure 2A), said first stepped section of said bottom casing being proximate to said base wall, and said second stepped section being spaced apart from said base wall in the direction of the first axis, so as to form a layout region (See Antonio Figure 4 shows assembly which has the base 219 consisted of base wall 222, and see Figure 9 and [0309] [,0323], See Antonio Figure 9 922, cap subassembly and [0323], See Antonio Figure 9 918, a substrate portion and [0323]).	Regarding claim 10, Antonio teaches wherein said base further includes a groove-surrounding wall that is disposed on a top surface of said base wall, said groove-surrounding wall defining an installation groove for said biosensor to be mounted thereto, said groove-surrounding wall being located in said layout region (See Antonio Base 219 has grooves 418 and see Figure 8 to see system engage).	Regarding claim 11, Antonio teaches wherein said base further includes at least one second engaging structure that is disposed on said top surface of said base wall (See Antonio Base 219 includes base wall 222 has grooves 418), said transmitter further including a first engaging structure that is configured between a bottom surface of said second stepped section of said bottom casing and a bottom surface of said first stepped section in the direction of the first axis, said first engaging structure of said transmitter and said second engaging structure engaging with each other, and being located in said layout region (See Antonio Figure 8 and [0320])	Regarding claim 12, Antonio teaches wherein said bottom casing of said transmitter (See Antonio Figure 9-11C, and [0323], transmitter cap 908) has two of said first stepped sections that are respectively located at two opposite sides of said second stepped section in a direction of a second axis (See Antonio Figure 9 914 and 918 positions are opposite), said processing unit corresponding in position to one of said first stepped sections of said bottom casing (See Antonio [0323] PCB on 918), said battery corresponding in position to the other one of said first stepped sections of said bottom casing (See Antonio Figure 9 914 hold battery and see [0323]).
	Regarding claim 13, Antonio teaches wherein said inner space of said transmitter is filled with a curing agent for adhering said top casing and said bottom casing, for affixing said battery, said circuit board and said processing unit, and for sealing said inner space (See Antonio [0323] epoxy used as a contact also see Figure 9 926b)	Regarding claim 14, Antonio teaches wherein said circuit board (See Antonio Figure 9 918 has the square structure of the PCB board rising from the substrate also see [0323]) has a stepped structure that extends along said second stepped section (See Antonio Figure 9 918, a substrate portion and [0323]), said riser section and said first stepped section and abuts against said second stepped section and said first stepped section (See Antonio Figure 9 922 and 918 connect), said processing unit being located between said circuit board and said top casing (See Antonio Figure 9 the PCB on 918 covered by top casing 907).
	Regarding claim 15, Antonio teaches wherein said transmitter further includes a support member, said support member corresponding in position to said second stepped section in the direction of the first axis, and abutting against said top casing and a top surface of said circuit board (See Antonio Figure 11A the ledges located within the device to hold the second stepped section including PCB in place and see [0325]).	Regarding claim 16, Antonio teaches wherein said top casing is configured not to be formed with any through hole that extends through top and bottom surfaces thereof (See Antonio Figure 1A and 1B)	Regarding claim 17, Antonio teaches an assembling method of transmitter ( See Antonio Figure 9 and see [0323]) comprising steps of: 
A) adhering a portion of the circuit board to the second stepped section of the bottom casing in the direction of the first axis (See Antonio Figure 9 918, a substrate portion has a PCB and [0323]) to allow the processing unit and the battery that are connected to the circuit board to correspond in position to the first stepped section (See Antonio [0323], Figure 9 914 has battery connected to PCB once combined);
 B) moving the top casing to face the bottom casing in the direction of the first axis (See Antonio Figure 9), and coupling the top casing to the bottom casing such that the circuit board, the battery and the processing unit are located in the inner space cooperatively defined by the top casing and the bottom casing (See Antonio Figure 9 and Figure 11A, also see [0323]); and
 C) the bottom casing further having a through hole that communicates the inner space with an external environment (See Antonio Figure 9), pouring a curing agent into the inner space via the through hole of the bottom casing such that the bottom casing and the top casing are coupled to each other, that the circuit board, the battery and the processing unit are fixedly positioned relative to each other, and that the inner space is sealed (See Antonio Figure 9 transmitter onto curing agent epoxy 926b is in inner space of 922, processing unit (PCB) 918 below battery 914).	Regarding claim 18, Antonio teaches wherein the through hole is located at the first stepped section (See Antonio Figure 9 922, cap subassembly and [0323]) and is adjacent to the battery (See Antonio Figure 9 914 has batter [0323]), in executing step C), the transmitter being vertically disposed before the curing agent  is poured into the inner space so as to locate the processing unit below the battery (See Antonio Figure 9 transmitter onto curing agent epoxy 926b is in inner space of 922, processing unit (PCB) 918 below battery 914), such that curing agent deposits in the inner space at a location corresponding to the processing unit first (See Antonio Figure 9 the epoxy 926b touches 918 which holds processing unit first).	Regarding claim 19, Antonio teaches further comprising, between step A) and step B) , a step of 
	A') placing a support member to correspond in position to the second stepped section of the bottom casing in the direction of the first axis, and mounting the support member to a top surface of the circuit board (See Antonio Figure 11A the ledges located within the device to hold the second stepped section including PCB in place and see [0325], located above the top of PCB).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791